Mr. Justice Taylor delivered the opinion of the court. 4. Pleading, § 203*—when demurrer to replication carried hack and sustained as demurrer to plea. In an action against a city to recover for defendant’s refusal to allow plaintiff to perform a contract entered into between plaintiff as the accepted bidder for certain public work and defendant, where defendant filed plea setting up certain city ordinances requiring that contracts for public works be awarded to the lowest reliable and responsible bidder and setting up also certain provisions of the specifications for the work that bidders should submit drawings and descriptions as to certain parts of the work, and alleging that such drawings and descriptions were so varied that it was impossible for the commissioner of public works to arrive at a conclusion as to which was the lowest responsible bidder, to which plaintiff filed replication alleging such drawings and descriptions were only working plans required for the purpose of furnishing information as to the bidders’ skill and ability, held that a demurrer to such replication should be carried back and sustained as a demurrer to the plea. 5. Estoppel," § 16*—when hy suit does not arise. Where an oral opinion, only, was rendered and no decree was entered in a suit, held that there was no estoppel upon a party to such suit by reason of the suit.' 6. Estoppel, § 16*—when hy reason of suit arises. There can be no estoppel by reason of a suit until a final decree is entered therein. 7. Estoppel, § 97*—when replication negatives all elements of estoppel hy suit. Where defendant’s plea set up plaintiff’s acquiescence in a certain oral opinion rendered in another suit to which both plaintiff and defendant were parties by the judge presiding therein, that plaintiff made no claim under the "contract sued on but made a new contract with defendant for the same work which he performed and was paid for, and that plaintiff signed a stipulation for dismissal of that suit, to which plea plaintiff filed replication traversing each material averment thereof and set up other facts, held that the replication did not fail to negative all of the elements of estoppel, in an action to recover for defendant’s refusal to allow plaintiff to perform the first contract.